IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                :    NO. 486
MAGISTERIAL DISTRICTS WITHIN                 :
THE 37th JUDICIAL DISTRICT OF                     MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                          :
PENNSYLVANIA                                 :


                                         ORDER


PER CURIAM


      AND NOW, this 31st day of May, 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 37th Judicial District (Forest and Warren

Counties) of the Commonwealth of Pennsylvania, it is hereby ORDERED AND

DECREED that the Petition, which provides for the reestablishment of Magisterial District

37-4-03 within Forest County, to be effective immediately, is granted; and that the

Petition, which provides for the reestablishment of Magisterial Districts 37-2-01, 37-3-01,

and 37-4-01, within Warren County, to be effective immediately, is granted.


      Said Magisterial Districts shall be as follows:


 Magisterial District 37-2-01                           City of Warren
 Magisterial District Judge Raymond F. Zydonik          Cherry Grove Township
                                                        Sheffield Township

 Magisterial District 37-3-01                           Clarendon Borough
 Magisterial District Judge Laura S. Bauer              Sugar Grove Borough
                                                        Conewango Township
                                                        Elk Township
                                                        Farmington Township
                                                        Glade Township
                                                        Mead Township
                                                    Pine Grove Township
                                                    Sugar Grove Township

Magisterial District 37-4-01                        Bear Lake Borough
Magisterial District Judge Todd A. Woodin           Tidioute Borough
                                                    Youngsville Borough
                                                    Brokenstraw Township
                                                    Columbus Township
                                                    Deerfield Township
                                                    Eldred Township
                                                    Freehold Township
                                                    Limestone Township
                                                    Pittsfield Township
                                                    Pleasant Township
                                                    Southwest Township
                                                    Spring Creek Township
                                                    Triumph Township
                                                    Watson Township

Magisterial District 37-4-03                        Tionesta Borough
Magisterial District Judge Daniel L. Miller         Barnett Township
                                                    Green Township
                                                    Harmony Township
                                                    Hickory Township
                                                    Howe Township
                                                    Jenks Township
                                                    Kingsley Township
                                                    Tionesta Township




                                              -2-